Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 1 of 14 PageID #:298196




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST              No. 1:16-cv-08637
LITIGATION
                                             District Judge Thomas M. Durkin
This Document Relates To:
Certain Direct Action Plaintiffs
                                             Magistrate Judge Jeffrey T. Gilbert




  CERTAIN RESTAURANT DAPS’ REPLY IN FURTHER SUPPORT OF THEIR
MOTION TO ESTABLISH A SEPARATE RESTAURANT DAP TRACK AND APPOINT
            CERTAIN RESTAURANT DAP LIAISON COUNSEL
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 2 of 14 PageID #:298197




        The central theme of Defendants’ Reply Brief in Support of their Motion to Amend

Scheduling Order 14 and Opposition to Certain Restaurant DAPs’ Motion for a Separate

Restaurant DAP Track, is that the DAPs are a motley crew who “cannot agree, even among

themselves, on any reasonable path forward.” If by that, Defendants mean to suggest that DAPs

have different positions in a complex case involving some of the largest individual chicken

purchasers in the country—each claiming tens if not hundreds of millions of dollars of

damages—then Certain Restaurant DAPs and Defendants have found a point of agreement.

        It is not at all surprising that there is a lack of uniformity among the DAPs regarding how

they believe their individual cases should proceed. The DAP group is comprised of several

different categories of purchasers—from grocery stores to restaurants to distributors—and the

claims of each type of purchaser varies almost as widely as their businesses. In fact, it is a

testament to the DAPs’ efforts that in a group as diverse as the DAPs, over 100 plaintiffs

represented by over two dozen law firms were able to coalesce behind just three positions.

        Indeed, for the better part of the past three months, Defendants have repeatedly

emphasized in their class certification opposition briefs how unique each individual plaintiff’s

purchasing relationship is and why individualized proof is necessary to resolve this case. Now,

however, Defendants sing the opposite tune, attempting to characterize the DAP group as a

monolith with identical claims that are coextensive with the Class and for whom common

discovery is more than sufficient.

        Defendants cannot have it both ways. The reality is that the DAP group has many

common interests, both with each other and with the Class, but that the members of the group

also have unique and sometimes even divergent claims and interests that require individualized

attention.




                                                 1
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 3 of 14 PageID #:298198




       Certain Restaurant DAPs are one of the groups that have unique interests in this case.

They are victims of the supply restriction and Georgia Dock conduct that has long been at issue

in this case, just as the classes and their DAP brethren are. However, after the Department of

Justice issued its first criminal Indictment, the case took on a very different complexion. It is

now clear from the DOJ’s Indictment and Superseding Indictment that Certain Restaurant DAPs

are also victims of Defendants’ criminal bid-rigging enterprise, which necessarily requires proof

that has not been developed fully yet. Indeed, the bid-rigging conduct is paramount to and

impacts all aspects of Certain Restaurant DAPs’ claims.1 It is for this reason that a separate track

is necessary to address Certain Restaurant DAPs’ unique position in this case.

       Even with regard to the supply reduction and Georgia Dock allegations that Defendants

want this Court to believe are so homogeneous, Certain Restaurant DAPs’ theory is different.

Like their bid-rigging claims, Certain Restaurant DAPs’ supply reduction and Georgia Dock

allegations incorporate Defendants’ direct communications and dealings with Certain

Restaurant DAPs and other contract purchasers. There is simply no way around the fact that

Certain Restaurant DAPs should receive discovery of these direct communications and dealings.

       While Defendants try to downplay Certain Restaurant DAPs’ uniqueness, the Court need

only look at the allegations of the Amended Consolidated Complaint that Defendants claimed

they should not have to answer because they constituted “bid-rigging”. Indeed, included among

these “bid-rigging” allegations are Certain Restaurant DAPs’ specific allegations—which do not

mention bid-rigging—of how Defendants used a coordinated false supply reduction of small

birds to justify price increases in their contract negotiations with Certain Restaurant DAPs.




1
 The same cannot be said of the Class. Indeed, as this Court recognized in its September 22
Order, the Class never even mentioned the word bid-rigging anywhere in its complaint.


                                                 2
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 4 of 14 PageID #:298199




       Defendants contend that Certain Restaurant DAPs’ Motion is a backdoor attempt to

reconsider the Court’s September 22, 2020 Order, and that Certain Restaurant DAPs’ Motion,

like “each DAP group’s proposal does nothing more than delay this case.” Defendants are

wrong. Certain Restaurant DAPs were explicitly clear in their Motion that they do not seek to

delay or impact in any respect the Class’s case schedule. Nor, do they request, again in any

respect, to redo any discovery taken in this case regarding the supply reduction and Georgia

Dock elements of Defendants’ conspiracy.

       The real question, though, is why Defendants are so opposed to the relief requested by

Certain Restaurant DAPs. Since the bid-rigging aspect of the case must proceed at some point,

what difference does it make to Defendants if Certain Restaurant DAPs are permitted to

prosecute their supply reduction and Georgia Dock claims at the same time? And what possible

justification could Defendants have for not agreeing to allow Certain Restaurant DAPs their own

liaison counsel if Certain Restaurant DAPs believe it necessary to represent their interests?

       Defendants’ Opposition does not address either of these questions, but the answer is self-

evident. Defendants are opposed to Certain Restaurant DAPs trying their claims together not

because of any legitimate concern regarding case schedule, delay, or duplication.           Rather,

Defendants realize how interrelated Certain Restaurant DAPs’ claims are and that they are much

stronger prosecuted together than separately. They also hope that forcing Certain Restaurant

DAPs back into the “DAP Class” will blur the differences between Certain Restaurant DAPs’

and the other plaintiffs in this case and provide Defendants cover to continue avoiding any type

of individualized discovery critical to Certain Restaurant DAPs’ claims.

       No doubt, this is why Defendants try to dismiss Certain Restaurant DAPs as a smattering

of a few restaurants “largely represented by the same law firm.” In fact, this smattering of




                                                 3
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 5 of 14 PageID #:298200




restaurants includes the five (and seven of eight) largest chicken restaurants in the country that

have filed opt out complaints. Indeed, Certain Restaurant DAPs account for over $20 billion of

purchases during the conspiracy—or more than a quarter of the entire Direct Purchaser Class.

And, the supposed single law firm Defendants reference is actually a group of six of the most

respected antitrust law firms in the country.

       Defendants and the Class want this Court to still view this case as a class action, with the

DAPs just along for the ride on the proverbial train that has become the analogy of choice in both

the Class’s and Defendants’ submissions. Defendants and the Class miss the point. Certain

Restaurant DAPs are not trying to hold up the Class train or change its direction. Certain

Restaurant DAPs wish to take a different train to a different city.

       A.      Defendants Know Certain Restaurant DAPs Are Different

       In their Opposition, Defendants contend that Certain Restaurant DAPs’ allegations are “at

most, slight variations on the allegations that have been in this case for almost five years”—

“there are supply and Georgia Dock claims at issue in all Plaintiffs’ complaints.” Opp. at 15, 16.

Defendants then argue that the discovery already taken in this case on supply restriction and

Georgia Dock should be more than sufficient for Certain Restaurant DAPs.

       Defendants’ attempt to characterize the supply reduction and Georgia Dock elements of

this case as one-size-fits-all.   They are not.      Certain Restaurant DAPs included in their

Complaints the allegations asserted by the Class and other DAPs that Defendants engaged in a

coordinated conspiracy to reduce the supply of Broilers and to artificially inflate the Georgia

Dock price index. But Certain Restaurant DAPs went further—adding allegations that were

unique to Defendants’ treatment of Certain Restaurant DAPs and other contract-based customers.




                                                 4
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 6 of 14 PageID #:298201




       As Certain Restaurant DAPs explained in their Motion, their supply reduction and

Georgia Dock claims incorporated specific allegations regarding how Defendants used those

elements in their direct communications with Certain Restaurant DAPs to justify the higher

prices they were charging.       See, e.g., Amended Consolidated Complaint at ¶¶ 571, 572

(“Defendants also were able to take advantage of their coordinated reduction in the supply of broilers

in price negotiations with restaurants and other contract purchasers. . . . One of the primary

explanations Defendants presented for these inflated prices was what they said was a reduction in the

supply of broilers. Defendants were able to point to the actual supply reduction that they orchestrated

for broilers in the 2011-2012 timeframe.”); id. at ¶ 839 (“When Defendants engaged in negotiations

with restaurants and other contract purchasers of broilers, and sought to explain why they were

‘forced’ to increase prices, one of the main explanations that they used to justify the price increases

was the artificially inflated Georgia Dock index. Defendants independently could not have provided

restaurants and other contract purchasers with the same false explanation for price increases without

coordinating the messaging.”).

       These allegations were found nowhere in the Class complaint or in any prior DAP

complaint. Indeed, Defendants themselves viewed certain of these allegations as so unique that

they designated them as part of the “new” bid-rigging conduct that they did not have to answer.

See Joint Stipulation Regarding Answer to DAPs’ Am. Consolidated Compl. ¶ 3, ECF No. 4416

(Defendants “not obligated to respond” to paragraphs 571-573 of the Amended Consolidated

Complaint).

       Defendants clearly have no response to this point, nor can they explain how Certain

Restaurant DAPs should be expected to litigate these critical aspects of their claims when

Defendants refuse to even answer the allegations. Indeed, in their Opposition Defendants avoid

the discussion entirely.


                                                   5
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 7 of 14 PageID #:298202




       Instead, Defendants resort to their catch-all contention that Certain Restaurant DAPs are

attempting to revisit this Court’s determination to bifurcate the bid-rigging allegations from the

supply reduction and Georgia Dock allegations as currently pled by the Class and other DAPs.

Certain Restaurant DAPs are doing nothing of the sort. They are not seeking to lift the bid-

rigging stay or accelerate the consideration of their bid-rigging claims. Certain Restaurant DAPs

simply wish to prosecute their claims in full, and not just the portion that happen to coincide

with the Class allegations.

       B.      Defendants’ Refusal to Participate in Restaurant DAP Discovery
               Demonstrates the Need for Separate Certain Restaurant DAP Track

       In their Motion, Certain Restaurant DAPs explained that there is uncharted territory in

this case concerning Defendants’ communications with Certain Restaurant DAPs. The Class did

not pursue discovery regarding Defendants’ communications with their customers. And, when

Certain Restaurant DAPs attempted to obtain this basic discovery, Defendants refused.

       To justify their refusal to engage in discovery with Certain Restaurant DAPs, Defendants

first claim that the documents they already produced “hit” on Certain Restaurant DAPs tens of

thousands of times. According to Defendants, their hit count research demonstrates that “DAPs

have plenty of individual discovery to utilize.” Opp. at 9. What Defendants fail to mention,

however, is that the vast majority of the “hits” Defendants’ showcase are isolated references in

Agri Stats and other market reports, mass emails, and other voluminous spreadsheets.

       For example, Defendants say they produced documents that yielded 4,889 “hits” for

Boston Market. In fact, Defendants’ documents contained 8,303 hits on Boston Market. But of

those 8,303 hits, 7,583 were contained in spreadsheets, reports, news alerts, and market updates

that simply mentioned Boston Market in passing.




                                                6
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 8 of 14 PageID #:298203




       Similarly, with respect to El Pollo Loco, Defendants say their research yielded 14,239

hits. In actuality, Defendants documents contained 17,769 El Pollo Loco hits. But here as well,

12,857 of the hits were spreadsheets that merely mention the company name. The same holds

true for Golden Corral. While nearly 15,547 documents hit on the term “Golden Corral,” 10,474

were spreadsheets that simply included the words Golden Corral.

       Defendants’ response to Certain Restaurant DAPs’ specific discovery is even more

telling. When Certain Restaurant DAPs requested Defendants’ communications with Certain

Restaurant DAPs regarding contract negotiations, Defendants made the same assertion that they

repeat in their Opposition—that Certain Restaurant DAPs’ requests “are an obvious attempt to

circumvent the Bid-Rigging Order.” Opp. at 8. In fact, Certain Restaurant DAPs could not have

been clearer that they “were not seeking documents related to their bid-rigging claims.” Motion,

Ex. E (3/9/21 email from L. Lustrin to J. Pennington).

       Defendants’ suggestion that it was Certain Restaurant DAPs who let a productive meet

and confer on discovery deteriorate also is incorrect. Defendants state that “[a]s a potential

compromise, Defendants agreed to consider producing any contracts that DAPs identified as

likely to exist but missing from their own files.” Opp. at 8-9. But, Defendants made clear they

are not willing to produce any communications with or about Certain Restaurant DAPs, or

consider adding search terms or custodians relevant to Certain Restaurant DAPs. And, even with

regard to contracts, Defendants’ suggestion that Certain Restaurant DAPs first must search their

files and advise Defendants which contracts are missing is an obvious non-starter. That is not

how discovery works.

       Defendants have no compunction with aggressive discovery intent on acquiring from

Certain Restaurant DAPs all discovery concerning Certain Restaurant DAPs’ communications




                                                7
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 9 of 14 PageID #:298204




with Defendants and more. And Certain Restaurant DAPs have complied with this expansive

discovery, running search terms, identifying custodians, producing documents responsive to

Defendants requests, and sitting for corporate representative depositions—the topics of which are

all encompassing. And, at no time have Certain Restaurant DAPs adopted Defendants’ position

that Certain Restaurant DAPs only have to produce documents “missing from [Defendants’] own

files.” This asymmetric discovery must stop.

         To be clear, this is not a discovery dispute. That is exactly what Defendants would like

this Court to think so it would fit nicely in their narrative that Certain Restaurant DAPs are only

seeking to delay these proceedings. But, the dispute between Defendants and Certain Restaurant

DAPs goes to the core of Certain Restaurant DAPs’ cases—and how they will ultimately be

tried.

         Once more, as Defendants acknowledge, the interrelationship between Certain Restaurant

DAPs’ supply restriction, Georgia Dock, and bid-rigging theories is extensive. It is for this very

reason that Certain Restaurant DAPs believe that the most efficient and effective solution is the

establishment of a separate track whereby Certain Restaurant DAPs can pursue discovery

applicable to all of their claims concurrently.

         C.     Defendants Cannot Claim Any Prejudice from the Relief Requested in
                Certain Restaurant DAPs’ Motion

         As discussed above, what perhaps is most revealing about Defendants’ Opposition is why

Defendants are so opposed to the relief Certain Restaurant DAPs are requesting. Again, Certain

Restaurant DAPs do not want to stand in the way of the case schedule agreed to by the Class and

Defendants. Nor do Certain Restaurant DAPs seek to redo any discovery taken in this case by

the Class and other DAPs either regarding supply restriction or Georgia Dock. And, since

Defendants are going to have to defend the bid-rigging element of this case one way or the other,



                                                  8
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 10 of 14 PageID #:298205




they cannot claim any legitimate prejudice if Certain Restaurant DAPs are permitted to prosecute

their case theories concurrently.

       By contrast, Certain Restaurant DAPs should not be limited to the supply reduction and

Georgia Dock allegations as pled by the Class and other DAPs. In their complaint, the Class did

not rely in any fashion on Defendants’ contract-based pricing to certain customers. Indeed, one

of the central premises of the Class’s complaint was that Defendants moved away from contract-

based pricing over the course of the conspiracy. For this reason, the Class did not actively seek

discovery from Defendants regarding negotiations with particular customers.

        Unlike the Class’s complaint, Certain Restaurant DAPs’ claims include specific

references to Defendants’ efforts to use bid submissions and contract negotiations to effectuate

across-the-board price increases to restaurants and other contract-based customers. And, to

justify these price increases, Defendants engaged in a coordinated messaging campaign to

restaurants that was based in major part on a false supply reduction and artificially inflated

Georgia Dock prices. Yet, as demonstrated above, Defendants adamantly refused to produce

negotiation documents with Certain Restaurant DAPs, claiming it is bid-rigging discovery in

disguise.

       In short, there is no fair mechanism for Certain Restaurant DAPs to be combined with the

Class and other DAPs. By forcing Certain Restaurant DAPs to prosecute the unique aspects of

their supply reduction and Georgia Dock claims now, and in conjunction with the Class and

other DAPs, Certain Restaurant DAPs will be deprived of even the most basic discovery and

arguments relevant specifically to their claims.

       Defendants’ strident opposition to separate liaison counsel for Certain Restaurant DAP is

perhaps even more difficult to justify. What possible reason could Defendants have to object to




                                                   9
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 11 of 14 PageID #:298206




this reasonable request? Certain Restaurant DAPs should be permitted a representative to speak

to the Court, Defendants, and Class counsel.

Dated: April 15, 2021                   Respectfully submitted,

                                        By: /s/ Lori P. Lustrin

                                        Robert W. Turken (pro hac vice)
                                        Lori P. Lustrin (pro hac vice)
                                        Scott N. Wagner (pro hac vice)
                                        BILZIN SUMBERG BAENA PRICE &
                                        AXELROD LLP
                                        1450 Brickell Ave., Suite 2300
                                        Miami, Florida 33131-3456
                                        Telephone: 305-374-7580
                                        Facsimile: 305-374-7593
                                        rturken@bilzin.com
                                        llustrin@bilzin.com
                                        swagner@bilzin.com

                                        Andrew P. Bleiman
                                        MARKS & KLEIN, LLP
                                        1363 Shermer Road, Suite 318
                                        Northbrook, Illinois 60062
                                        Telephone: 312-206-5162
                                        Facsimile: 312-420-5568
                                        andrew@marksklein.com

                                        Counsel for Boston Market Corporation, Barbeque
                                        Integrated, Inc. d/b/a Smokey Bones Bar & Fire Grill,
                                        FIC Restaurants, Inc. d/b/a Friendly’s, The Johnny
                                        Rockets Group, Inc., WZ Franchise Corp., Golden
                                        Corral Corp., White Castle Purchasing Co., Cracker
                                        Barrel Old Country Store, Inc., CBOCS Distribution,
                                        Inc, Captain D’s LLC, Shamrock Foods Company,
                                        United Food Service, Inc., Bojangles’ Restaurants,
                                        Inc., Bojangles Opco, LLC, Zaxby’s Franchising LLC,
                                        and El Pollo Loco, Inc.

                                        By: /s/ Ryan Phair

                                        Ryan Phair
                                        Hunton Andrews Kurth LLP



                                               10
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 12 of 14 PageID #:298207




                                  2200 Pennsylvania Avenue, NW
                                  Washington, D.C. 20037-1701
                                  (202) 955-1500
                                  rphair@huntonak.com

                                  Matthew J. Calvert
                                  HUNTON ANDREWS KURTH LLP
                                  Bank of America Plaza, Suite 4100
                                  600 Peachtree Street NE
                                  Atlanta, GA 30308
                                  (404) 888-4000
                                  mcalvert@huntonak.com

                                  John S. Martin
                                  HUNTON ANDREWS KURTH LLP
                                  Riverfront Plaza, East Tower
                                  951 East Byrd Street
                                  Richmond, VA 23219-4704
                                  (804) 788-8200
                                  marinj@huntonak.com

                                  Julie B. Porter
                                  SALVATORE PRESCOTT PORTER
                                  & PORTER, PLLC
                                  1010 Davis Street
                                  Evanston, IL 60201
                                  (312) 283-5711
                                  porter@sppplaw.com

                                  Counsel for Chick-fil-A, Inc.

                                  By: /s/ Jay B. Shapiro

                                  Jay B. Shapiro
                                  Samuel O. Patmore
                                  Carlos J. Canino
                                  Abigail G. Corbett
                                  STEARNS WEAVER MILLER WEISSLER
                                  ALHADEFF & SITTERSON, P.A.
                                  150 West Flagler Street, Suite 2200
                                  Miami, Florida 33130
                                  Tel: 305.789.3200
                                  Fax: 305.789.3395
                                  jshapiro@stearnsweaver.com


                                         11
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 13 of 14 PageID #:298208




                                  spatmore@stearnsweaver.com
                                  ccanino@stearnsweaver.com
                                  acorbett@stearnsweaver.com

                                  Marvin Alan Miller
                                  MILLER LAW LLC
                                  115 South LaSalle Street, Suite 2910
                                  Chicago, IL 60603
                                  (312) 332-3400
                                  mmiller@millerlawllc.com

                                  Counsel for Supply Management Systems, Inc.

                                  By: /s/ Philip J. Iovieno

                                  Philip J. Iovieno
                                  Lawrence Brandman
                                  Nicholas A Gravante , Jr
                                  Mark A. Singer
                                  Cadwalader Wickersham & Taft LLP
                                  200 Liberty Street
                                  New York, NY 10281
                                  212-504-6868
                                  philip.iovieno@cwt.com
                                  nicholas.gravante@cwt.com
                                  lawrence.brandman@cwt.com
                                  mark.singer@cwt.com

                                  Terence H. Campbell
                                  Cotsirilos, Tighe, Streicker, Poulos, & Campbell, Ltd.
                                  33 North Dearborn Street, Suite 600
                                  Chicago, IL 60602 (312) 263-0345
                                  tcampbell@cotsiriloslaw.com

                                  Counsel for Darden Restaurants, Inc., and PJ Food
                                  Service, Inc.

                                  By: /s/ William J. Blechman

                                  William J. Blechman
                                  Douglas H. Patton
                                  Samuel J. Randall
                                  Michael A. Ponzoli
                                  KENNY NACHWALTER, P.A.


                                         12
Case: 1:16-cv-08637 Document #: 4545 Filed: 04/15/21 Page 14 of 14 PageID #:298209




                                       1441 Brickell Avenue, Suite 1100
                                       Miami, Florida 33131
                                       Tel: (305) 373-1000
                                       Fax: (305) 372-1861
                                       wblechman@knpa.com
                                       dpatton@knpa.com
                                       srandall@knpa.com
                                       mponzoli@knpa

                                       Counsel for Pollo Operations, Inc.

                                       By: /s/ Floyd A. Mandell

                                       Floyd A. Mandell
                                       Yonaton Rosenzweig
                                       Jeffrey A. Wakolbinger
                                       Catherine E. O'Brien
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 West Monroe Street
                                       Chicago, Illinois 60661-3693
                                       Tel: (312) 902-5235
                                       Fax: (312) 902-1061
                                       floyd.mandell@katten.com
                                       yoni.rosenzweig@katten.com

                                       Yonaton M. Rosenzweig (pro hac vice forthcoming)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       2029 Century Park East, Suite 2600
                                       Los Angeles, California 90034
                                       Tel: (310) 788 4460
                                       Fax: (310) 712 8222

                                       Attorneys for Caesars Enterprise, LLC



                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and correct copy of the foregoing

document was electronically served upon the parties and counsel of record on April 15, 2021.


                                                          /s/ Lori P. Lustrin
                                                          Lori P. Lustrin


                                              13
